DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 20 is related to claim 1 as a subcombination (claim 20) and combination (claim 1) wherein the combination does not require all particulars of the subcombination since it does not require the exhaust apparatus placed in contact with a side of the exhaust structure opposite to the housing.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1:  an exhaust structure interpreted as a housing, an exhaust pipe, pressure sensor and pressure regulator and equivalents thereof, as set forth, e.g., in paras. 24, 37-39; an exhaust apparatus interpreted as a housing and a mechanical/booster pump and equivalents thereto, as set forth, e.g., in para. 40.; claim 2:  gas supply structure/system interpreted as a process gas supply system and a purge gas supply system wherein, the process gas supply system includes a process gas supply source (not shown), an opening/closing valve (not shown), a mass flow controller and a process gas supply pipe 66a and wherein the purge gas supply system includes a purge gas supply source (not shown), an opening/closing valve (not shown), an MFC and a purge gas supply pipe.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19 each recite “the housing”.  However, explicitly recites a housing for the process furnace.  Additionally, each of the exhaust strcutrue and the exhaust apparatus have been interpreted to include a housing consistent with the claim configuration and the specification.  In order to expedite examination, Examiner has assumed that “the housing” may be any one or more of the three.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0137279 to Yamamoto et al. 
Regarding claims 1, 3, 7:  in Figs. 1-2, 4, Yamamoto et al. disclose a processing apparatus substantially as claimed and comprising: a process structure comprising: a process furnace (202), in which an object to be processed is processed by a gas, provided in a housing (101, 111); and an opening (303) configured to enable a maintenance and provided at a rear side of the housing; an exhaust structure (housing/exhaust box 302, exhaust pipe 231, 320 and 330, 340, pressure sensor/detector 245, pressure regulator 244) configured to allow a maintenance region to be provided at a region facing the opening and to exhaust the gas from the process furnace; and an exhaust apparatus (246 vacuum/mechanical pump and a housing (i.e. walls of pump)) configured to secure the maintenance region at the region facing the opening and placed in contact with a side of the exhaust structure opposite to the process structure.
Additionally, a side surface of the exhaust structure facing the maintenance region (there are many) is located on a plane whereon a side surface of the exhaust apparatus facing the maintenance region is located OR is distanced apart from the plane in a direction away from the maintenance region.  It is noted that the is limitation seems to be necessarily met in that the claimed side surface is either on or off the plane at issue, which necessarily includes all possibilities.
With respect to claim 8, at least portions of the process structure, the exhaust structure and the exhaust apparatus are provided on the same floor.  See aforementioned figures.
With respect to claim 11, the exhaust structure (i.e. at least portions thereof) are provided at a position which does not face the opening.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4, 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. as applied to claims 1, 3, 7-8 and 11 above in view of JP Patent No. 2002/170781 to Yagi et al.
Yamamoto et al. disclose the apparatus substantially as claimed and as described above.
Additionally, Yamamoto et al. disclose a gas supply structure comprising a process gas supply system and a purge gas supply system, wherein both of the process gas supply system and the purge gas supply system comprise a gas supply source (upstream of 232b and or 243h), an opening/closing valve (243a and/or 243c), a mass flow controller (241a and/or 241b) and a process gas supply pipe (pipes connecting the aforementioned structures)
However, Yamamoto et al. fail to explicitly disclose the gas supply structure arranged opposite to the exhaust structure with the opening interposed therebetween and/or wherein the gas supply structure is arranged not to protrude toward the maintenance region.
With respect to providing the gas supply structure arranged opposite to the exhaust structure with the opening interposed therebetween and the gas supply structure is arranged not to protrude toward the maintenance region, Yagi et al. disclose a configuration where a gas supply structure and a gas exhaust structure are located as claimed for the purpose of providing a shared maintenance space that contributes to space saving (see, e.g., Figs. 6 and paras. 20-21 of translation).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the gas supply structure not protracting toward the maintenance region and arranged opposite to the exhaust structure with the opening interposed therebetween in Yamamoto et al. in order to provide a configuration where a gas supply structure and an gas exhaust structure are located as to have a shared maintenance space that contributes to space saving as taught by Yagi et al
With respect to claim 4, the gas supply structure disclosed by Yagi et al. includes a gas supply pipe through which the gas supplied into the process furnace flows; and a gas flow rate controller configured to adjust a flow rate of the gas flowing in the gas supply pipe as detailed above.  
With respect to claims 9 and 10, in modified Yamamoto et al., the process furnace comprises a boat as a constituent part, wherein the maintenance space is illustrated to have a width that would allow for the boat (i.e. a component in the housing) to be transported into and/or therethrough.  However, in both Yamamoto et al. and Yagi et al. the maintenance spaces are illustrated having dimensions that appears to be capable of such transportation such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same based on the prior art figures.  Additionally, Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 19, in Yagi et al., the gas supply structure is provided in a housing/box (6).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. as applied to claims 1, 3, 7-8 and 11 above in view of U.S. Patent Pub. No. 2010/0058984 to Marubayashi et al.
Yamamoto et al. disclose the invention substantially as claimed and as described above and including piping and a valve.  
However, Yamamoto et al. fail to disclose a gate valve capable of blocking an outflow of the gas, wherein the gate valve is configured to move in a vertical direction.  
Marubayashi et al. disclose provision of a valve blocking flow of an outflow of gas in combination with an APC valve for the purpose of exhausting a process furnace at a desired rate (see, e.g., paras. 47-54, 97-98).
Marubayashi et al. fail to disclose the valve as a gate valve.  However, the valve of Marubayashi et al. performs opening and closing/blocking and the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Marubayashi et al. also fail to disclose the valve is configured to move in a vertical direction.  However, again, the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. as applied to claims 1, 3, 7-8 and 11 above in view of U.S. Patent Pub. No. 2012/0118229 to Shimada.
Yamamoto et al. disclose the apparatus substantially as claimed and as described above.
However, Yamamoto et al. fails to disclose an intake port and an exhaust port of the exhaust apparatus are oriented in a horizontal direction.  
In a similar apparatus, Shimada disclose an intake port and an exhaust port of an exhaust apparatus (Fig. 1, 43) oriented in a horizontal direction.  Additionally, the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The courts have also ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an intake port and an exhaust port of the exhaust apparatus in Yamamoto et al. oriented in a horizontal direction as a rearranged equivalent as taught by Shimada.
With respect to claims 13-15, Shimada also teach providing an end of an exhaust pipe of an exhaust structure is connected to the intake port of the exhaust apparatus via a vibration absorbing connector (i.e. bellows) for the purpose of adjusting a fixing position thereof (see, e.g., paras. 6-7, 49-75).
With respect to claim 16, Shimada fails to explicitly disclose a center axis of the intake port of the exhaust apparatus and a center axis of the exhaust pipe of the vibration absorbing connector at a side of the exhaust structure are connected to the exhaust structure in a manner that both of the center axes are offset with respect to the center axis of the exhaust structure in a horizontal direction toward an outer side.  As detailed above, the courts have ruled the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Additionally, it is noted that the vibration absorbing connector is explicitly to allow for adjusting relative positions of structures of the apparatus.
With respect to claim 18, the exhaust structure is provided directly as the housing thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Pub. No. 2015/0107515 disclose a similar processing apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/
Primary Examiner, Art Unit 1716